Plaintiff in error, hereinafter called defendant, was convicted in the county court of Johnston county of the unlawful possession of intoxicating liquor, and his punishment fixed by the jury at 30 days in the county jail and a fine of $100. *Page 139 
The evidence of the state was that the officers had a search warrant to search the premises of defendant, and in his smokehouse, about 12 feet from his house, found 12 or 13 gallons of brew in jars, 3 1/2 cases of homebrew in bottles, 2 cappers, and a bunch of caps; that defendant was in possession of the premises and was at home when the search was made; that the officers had this beer analyzed and it contained 10 per cent. of alcohol according to quantity.
Defendant contends that this evidence was insufficient to support the verdict of the jury, but such contention is without any merit.
No error appearing upon the record and the evidence being sufficient to support the verdict of the jury, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.